Title: 29th.
From: Adams, John Quincy
To: 


       We had no recitation in the afternoon. After Prayers, we had a meeting of the ΦBK at Freeman, and Little’s Chamber; Mr. Ware presided in the absence of Mr. Paine. Abbot 2d. was received. Freeman read a short Dissertation upon the love of our neighbour; Little and Packard a Forensic on the Question, whether the present scarcity of money in this Commonwealth be advantageous to it. Harris and Andrews, were the extempore disputants. Chandler 3d. and Cushman were admitted. Several others were proposed, but an universal Vote, could not be obtained for them. The meeting was finally adjourned to Packard’s Chamber tomorrow morning, immediately after Commons in Order to receive the two Persons, just admitted, and to make another attempt to admit others.
      